Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims 1-31 submitted on 4/19/22 are pending for examination. 

Applicants’ election of group I (claims 1-21)  on 4/19/2022  without traverse is acknowledged.. Claims 22-31 of groups II_III is withdrawn. 
Claims 1- 21 will be examined.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 


Claim Rejections 35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 is indefinite in reciting “--hexokinase--- alcohol dehydrogenase, -- transfernin " ; the recitation  should be a hexokinase--- an alcohol dehydrogenase, -- a transfernin.
  Correction is required.

Claim 3 should recite the heat shock protein.
 Claims  2  indefinite in reciting “gene that expresses hexokinase has SEQ ID NO. 4”.  It should be the hexokinase. And also it is unclear t SEQ ID no is refer to the gene or the hexokinase. It should be   -- has the nucleic acid sequence of  SEQ ID NO: 4.
Claims  4  indefinite in reciting “gene that expresses HSP70 has SEQ ID NO. 5”.  It should be the HSP70. It should be   -- has the nucleic acid sequence of  SEQ ID NO: 5.
Claim 5 should recite- ---the gene that expresses  the  alcohol dehydrogenase has the SEQ ID NO. 6---.
Claim 6  --- should recite --- the gene that expresses the transferrin has the nucleic acid sequence of  SEQ ID NO. 8---.

Claim 14 is indefinite in reciting  ---  hexokinase---  alcohol dehydrogenase, --  transfernin—because the claim depends on claim 1.  Claim 1 recite hexokinase---  alcohol dehydrogenase, --  transfernin.  Claim 14 lack antecedent basis.  The  hexokinase---  alcohol dehydrogenase, --  transfernin—in claim 14 should be the hexokinase--- the  alcohol dehydrogenase, -- the  transfernin—. And also  SEQ ID NO:--  all should be the SEQ ID NO:--

Correction are required.
Claim Rejections: 
	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-21 are rejected under of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims as interpreted  comprising  any test strip that comprise any peptide from any source having any structure and function that  immobilized on colored particle  wherein said peptide  can be cleaved by any microorganism. 
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using 	“such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .”). Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

In the instant case the scope of the instant claims encompass: DNA construct comprising the following genetic components: (a) a gene that expresses hexokinase, (b) a gene that expresses a heat shock protein, (c) a gene that expresses alcohol dehydrogenase, and (d)} a gene that expresses transferrin having any structure and function or DNA construct comprising the following genetic components: (a) a gene that expresses any hexokinase having any fragment of SEQ ID NO: 4, (b) a gene that expresses a heat shock protein having any fragment of SEQ ID NO: 5 (c) a gene that expresses alcohol dehydrogenase having any fragment of SEQ ID NO: 6, and (d)} a gene that expresses transferrin having any fragment of SEQ ID NO: 8 having any structure and function.
No information, beyond the characterization of  DNA construct comprising the following genetic components: (a) a gene that expresses hexokinase having  the SEQ ID NO: 4, (b) a gene that expresses a heat shock protein having  the SEQ ID NO: 5 (c) a gene that expresses alcohol dehydrogenase having  the SEQ ID NO: 6, and (d)} a gene that expresses transferrin having  the SEQ ID NO: 8. 
Moreover, there is no structure/function correlation which would allow one of skill in the art to determine which structural modifications can be made and claims as written require an extremely large structurally and functionally variable genus. 
	
 An argument can be made that the recited  gene construct comprising genus   gene and microorganism can be selected    via structural correlation isolate those recited  DNA construct comprising the following genetic components: (a) a gene that expresses hexokinase having  the SEQ ID NO: 4, (b) a gene that expresses a heat shock protein having  the SEQ ID NO: 5 (c) a gene that expresses alcohol dehydrogenase having  the SEQ ID NO: 6, and (d)} a gene that expresses transferrin having  the SEQ ID NO: 8recited in the claims. However, as described below, the art clearly teaches the "Practical Limits of Function Prediction": 
A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of specific structure beyond the characterization DNA construct comprising the following genetic components: (a) a gene that expresses hexokinase having  the SEQ ID NO: 4, (b) a gene that expresses a heat shock protein having  the SEQ ID NO: 5 (c) a gene that expresses alcohol dehydrogenase having  the SEQ ID NO: 6, and (d)} a gene that expresses transferrin having  the SEQ ID NO: 8 in the examples of the specification, which would indicate that they had the possession of the claimed production genus of  gene construct  comprising polynucleotides having recited activity. The claimed genera polynucleotides  and microorganism  having recited function have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function, and one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed, genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



Claims 1-21 are rejected under 35 U.S.C. 103 as being  unpetantable over Guero et al., (US 20140170087  IDS) refer Guero087 as  in view of  Chen et al. ( J. Radi Res  2005, 46, pp 443-451, IN the IDS) refer as Chen; when given the broadest reasonable interpretation.
Regarding claim 1, and dependent claims 2-21 as interpreted  Guero ‘O87 disclose a vector comprising a DNA construct comprising hexokinase gene, {b) a heat shock protein gene, an alcohol dehydrogenase gene (para {0077}, Transformation of S, Cerevisiae to Increase UV Resistance .
However Guero 087 does not disclose that said DNA construct comprises (d} a transferrin gene.
Chen discloses that UV sensitivity of a eukaryotic cells with bansiaein deficiency is significantly higher than that of control cells (Abstract, |
 Chen teach “Culturing of Uvt-1 cells in a medium containing artlieansferin ardibodies regulated in sensitization  from to UV light.
It would have been obvious to one of ordinary skill in the art at the time of the invention that UV resistance of the eukaryotic cell would be improved by increasing level of transfernin. It would have been further obvious to ordinary shill in the art at the time of the invention to combing, in the course of routing experimentation and with a reasonable expectation of success, Cuero G87 and Chen by co-expressing {a} a hexokinase gene, {b} a heat shook protein gene, (c} an alcohol dehydrogenase g gene disclosed by Guano ‘O87 and (d) a transferrin gene disclosed by Chen, to further improve UV-resistance of a host cell expressing the resulting vector.

Conclusion
Claims 1-21 are rejected and no claim is allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652